Citation Nr: 1823777	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-35 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left ankle strain.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel
INTRODUCTION

The Veteran served on active duty with the United States Army from November 1992 to May 1993, and from December 2003 to March 2005, including service in Iraq during "Operation Iraqi Freedom."  He also had periods of non-enumerated Reserve service with the Nebraska Army National Guard (ARNG).  

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2014 and May 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, respectively, denied service connection for a left ankle strain and bilateral hearing loss.


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, his current left ankle strain is the result of an injury or event in service.

2.  The probative and competent evidence of record establishes that the Veteran's current bilateral hearing loss is not causally related to a disease, injury or event in service, sensorineural hearing loss did not manifest to a compensable degree within one year of separation from active duty service, and any increase in his pre-existing bilateral hearing loss during his second period of active duty service clearly and unmistakably was due to the natural progress of the disorder.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left ankle strain have been met.  
38 U.S.C. §§ 1110, 5103, 5103A, 5107 (West 2012 & Supp. 2017); 38 C.F.R. 
§§ 3.102, 3.159, 3.303,

2.  The criteria for service connection for bilateral hearing loss were not met.  
38 U.S.C. §§ 1110, 5103, 5103A, 5107 (West 2012 & Supp. 2017); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307(a)(3), 3.309(a), 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for a left ankle sprain

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by, active military service.  38 U.S.C. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

In addition to the requirements for establishing direct service connection discussed above, service connection for certain disorders, such as arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  
38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  

The Veteran contends that he sprained his left ankle during his second period of active duty service, around 2004, while serving on active duty in Iraq.  On his VA 9, "Appeal to the Board of Appeals," and during his Board video conference hearing, he said that his camp did not have flat terrain, but rather, he was "walking around on rocks that were probably just -- they're all busted up, so there's no -- they weren't perfectly round or square or anything, but they were pretty good chunks of concrete ... so ... you were always slipping and sliding around on them or tripping up on them or twisting an ankle."  He said he did not seek medical attention, but simply stayed off his feet for a couple of days each time and took aspirin; he denied being placed on profile.  He said he did not report the injuries during his 2005 post-deployment examination because he wanted to go home and did not want to be kept at Fort Riley for another three months.

His service treatment records show no evidence of complaints of, treatment for, or a diagnosis of a left ankle disorder.  The first time there was any mention of an ankle disorder was in an April 2013 ARNG examination shortly before his retirement, where he said it was a chronic condition, aggravated by Interceptor Body Armor (IBA), but did not require medications and was non-limiting. 

In April 2014, the Veteran was afforded a VA joints examination to determine the cause of any current left ankle disorder.  Examination findings were essentially normal and an x-ray revealed a calcaneal spur.  The examiner opined that the Veteran most likely had a left ankle sprain secondary to sprains during active service.  He added that pain and weakness was likely to occur when the joint was used repeatedly over time.  

Despite the VA examiner's positive nexus opinion, the RO concluded that service connection was not warranted because, although the Veteran asserted on his Notice of Disagreement (NOD) and his VA 9, "Appeal to the Board of Veterans' Appeals," that he had served in combat during his tour in Iraq, the RO found that the evidence did not support his claim of combat service.

VA regulations regarding combat state as follows:  "Satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation. (Authority: 38 U.S.C. 1154(b))"  See 38 C.F.R. §3.304(d).
Although the Veteran's service records do not specifically document that he served in combat, it is reasonable to assume that, because he served in Iraq as part of "Operation Iraqi Freedom," he served in a war zone, where it is also reasonable to assume that the ground would not have been flat terrain when he arrived as part of the track vehicle maintenance crew, but would have more likely consisted of the type of terrain he reported during his Board video conference hearing.  Accordingly, as he is being afforded the benefit-of-the-doubt regarding his service in a war zone, and the VA examiner opined that it was at least as likely as not that his left ankle sprain is related to several sprains in service, service connection for a left ankle sprain is warranted.

Service connection for bilateral hearing loss

As stated above, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. § 1110 (West 2012).

The term "veteran" is defined, in relevant part, as "a person who served in the active military, naval, or air service . . . ."  38 U.S.C. § 101(2) (West 2012); see also 38 C.F.R. § 3.1(d) (2017).  The term "active military, naval, or air service" includes active duty; any period of active duty for training (ACDUTRA), during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty; and any period of inactive duty for training (INACDUTRA), during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C. § 101(24) (West 2012); 38 C.F.R. § 3.6(a) (2017). Although these records do not delineate all of the Veteran's specific periods of ACDUTRA and INACDUTRA, a VA examiner, after reviewing the complete claims folder, including all of his Reserve records and active duty service record, concluded that the Veteran's current bilateral hearing loss disorder is not the result of any incident of service (however characterized).  Accordingly, a remand for delineation of his specific periods of ACDUTRA and INACDUTRA service is not necessary.  See 38 C.F.R. §§ 19.31, 19.37 (2017); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

In addition to the requirements for establishing direct service connection discussed above, service connection for certain organic diseases of the nervous system, such as sensorineural hearing loss, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

The Court has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures pure tone threshold hearing levels (in decibels) over a range of frequencies (in hertz).  Hensley at 158.

The Veteran avers that he did not have any hearing loss until approximately March 2005, when he was deployed to Iraq on active duty service as part of Operation Iraqi Freedom.

As an initial matter, the Veteran's DD 214 shows that his military occupational specialty (MOS) was Track Vehicle Repairer both during Reserve ARNG and active duty service.  As such, his exposure to acoustic trauma is presumed.  During his August 1992 ARNG enlistment examination, his service treatment records revealed pure tone thresholds as follows:



    HERTZ




500
1000
2000
3000
4000
RIGHT
00
00
20
35
20
LEFT
05
00
25
30
20

The results show that the criteria for hearing loss as described under 38 C.F.R. 
§ 3.385 were not met for either ear, as the auditory threshold did not reach a level of 40 decibels or greater for any of the frequencies, or 26 decibels or greater for at least three frequencies.  There is also no indication that the Veteran reported a hearing loss problem during his ARNG enlistment examination.  

By January 1997, the date of his next available audiogram as part of a routine physical in the ARNG, puretone thresholds were as follows:



    HERTZ




500
1000
2000
3000
4000
RIGHT
00
05
25
35
20
LEFT
05
10
30
40
20

These results show that the criteria for hearing loss as described under 38 C.F.R. 
§ 3.385 were met for the left ear, as the auditory threshold reached 40 decibels at 3000 Hz.  The examiner noted the Veteran as having an unspecified "hearing loss" on his examination report.  

On the Veteran's application for disability compensation and related benefits, received in August 2013, he wrote that he had been exposed to noise trauma and had first experienced trouble hearing only since Operation Iraqi Freedom in March 2005; in support of his assertion, he submitted his ARNG service treatment records.  However, as noted above, these reports show that he was first found to have a left ear hearing loss in January 1997, more than six (6) years prior to his service in Iraq.   

A November 2001 periodic ARNG audiogram revealed that the Veteran's hearing loss was continuing to worsen prior to his active duty service in Iraq.  The puretone threshold thresholds at this time were as follows:



    HERTZ




500
1000
2000
3000
4000
RIGHT
05
15
35
50
30
LEFT
05
10
35
50
30

These results show that the criteria for hearing loss as described under 38 C.F.R. 
§ 3.385 were met for both the right and left ears, as the auditory threshold reached 50 degrees bilaterally at 3000 Hz, and more than 25 decibels for three frequencies.  The examiner diagnosed the Veteran with high frequency hearing loss.

These results show that the Veteran already had bilateral hearing loss prior to entering active duty service and deploying to Iraq as part of Operation Iraqi Freedom.  The question then becomes one of whether his pre-existing bilateral hearing loss was aggravated beyond the course of its natural progression during service.

Every veteran who served in the active military, naval, or air service after December 31, 1946 is taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment, and was not aggravated by such service.  38 U.S.C.
§§ 1111, 1137 (West 2012).  Only those conditions recorded in examination reports can be considered as "noted,"  38 C.F.R. § 3.304(b) (2017), and a history of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  Id. § 3.304(b)(1).  Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion (see Miller v. West, 11 Vet. App. 345, 348 (1998)), or a later medical opinion based upon statements made by the veteran about the pre-service history of his/her condition.  Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000). 

A pre-existing injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153 (West 2012); 38 C.F.R. § 3.306 (2017).  Temporary or intermittent flare-ups of a pre-existing injury or disease during service are not sufficient to be considered aggravation in service unless the underlying disability, as opposed to the symptoms of that disability, has worsened.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991), Beverly v. Brown, 9 Vet. App. 402 (1996).  If the presumption of soundness is not rebutted, "the Veteran's claim is one for service connection."  Wagner, 370 F.3d at 1096.  That is to say, no deduction will be made for the degree of disability existing at the time of the Veteran's entry into service.  Id.  To rebut the presumption of soundness for conditions not noted at entrance into service, VA must show by both clear and unmistakable (obvious and manifest) evidence  that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (July 16, 2003), 70 Fed. Reg. 23027 (May 4, 2005); Wagner v. Principi¸ 379 F.3d 1089, 1096 (Fed. Cir. 2004).

However, if, as here, a pre-existing disability is noted upon entry into service, the Veteran may not bring a claim for service connection for that disability, but only a claim for service-connected aggravation of that disability.  Accordingly, VAOPGCPREC 3-2003 and Wagner do not apply, i.e., VA does not have to show by clear and unmistakable evidence that he had bilateral hearing loss prior to service and that it was not aggravated beyond its natural progression during or by his service.  Instead, the Veteran has the burden of showing a chronic worsening of his bilateral hearing loss during or as a result or consequence of his service, including by any additional injury he sustained during service.

In March 2014, the Veteran was afforded a VA hearing loss and tinnitus examination.  During the examination, puretone thresholds were measured as follows:


    HERTZ




500
1000
2000
3000
4000
RIGHT
10
35
45
55
50
LEFT
10
40
45
45
45

Speech discrimination for the right ear, using the Maryland CNC test was 84 percent, and the left ear was 90 percent.  While the examiner noted that he was unable to obtain/maintain a seal during testing, he nonetheless opined that the Veteran's bilateral sensorineural hearing loss, which clearly and mistakenly existed prior to active duty service, was not aggravated beyond its natural progression by his noise exposure in service between 2003 and 2005.  His rationale was based on the Veteran's aforementioned examination reports documented in his claims file.  

Based on a review of the complete evidence of record, the Board finds that the probative evidence of record fails to support the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As previously discussed, the presumption of aggravation is applicable only if the pre-service disability underwent an increase in severity during service.  Hunt v. Derwinski, supra, at 296.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b) (2017). Here, the evidence clearly shows that the hearing loss disability was not shown during his first period of service, but was shown prior to the initiation of his second period.  More importantly, during his second period of service, it did not undergo any permanent increase in severity.  As such, service connection on the basis of in-service aggravation is not warranted.  



ORDER

Service connection for a left ankle strain is granted.

Service connection for bilateral hearing loss is denied.




____________________________________________
M. TENNER 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


